Per Curiam.
The respondent was retained upon a twenty per cent contingency basis to collect certain promissory notes. He obtained a judgment by default for $1,268.41 and thereafter collected that sum in a number of installments over a period of several months. He remitted but $500 to his client, concealed the fact that he had collected the judgment in full and converted to his own use the sum of about $500 which he should have turned over to his client. He then induced his client to enter into an agreement under which the balance of $500 was to be paid in weekly installments of $40. As consideration for this agreement the respondent said he would waive a claim for fees due him as a result of a stockholder’s action brought by his client. This claim for fees was unfounded. Under the agreement the respondent paid one installment and defaulted as to the balance.
The referee concludes his report herein with the following statement: “ Under all the circumstances I think the petitioner has, in the main, proved the charges made against the respondent, but in the face of the testimony as to his good character and the fact that there has been no previous charge against him justified by any facts, I recommend that the court deal with him as leniently as possible and suspend him for a period rather than disbar him. He seemed to me to be a young man of good manner and appearance and to be rather one who was borne down by the weight of the difficulties arising from the general depression, than to be one who intentionally wronged his client or broke those rules of conduct to which members of the Bar ought to conform.”
In view of the fact that no restitution has been made and the respondent has persisted in knowingly submitting a false defense, there is no reason for clemency.
The respondent should be disbarred.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Respondent disbarred.